Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 1 of 13 Page ID #:5265



     1 JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Alexander M. Smith (Cal. Bar No. 295187)
     3   asmith@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     4   agsullivan@jenner.com
         Anna K. Lyons (Cal Bar No. 324090)
     5   alyons@jenner.com
         633 West 5th Street, Suite 3600
     6   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     7   Facsimile: (213) 239-5199
     8 Attorneys for All Defendants

     9
                             UNITED STATES DISTRICT COURT
    10
                            CENTRAL DISTRICT OF CALIFORNIA
    11

    12
         KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    13 and all others similarly situated,

    14
                                                   Class Action
                        Plaintiff,
    15                                             OPPOSITION TO PLAINTIFF’S
         vs.                                       MOTION IN LIMINE NO. 2 TO
    16
                                                   EXCLUDE ANY MENTION,
    17
       SCREEN ACTORS GUILD-
                                                   REFERENCE, OR EVIDENCE
       AMERICAN FEDERATION OF
    18 TELEVISION AND RADIO
                                                   RELATED TO DEFENDANTS’ 50-
                                                   SONG RESEARCH EXERCISE
    19
       ARTISTS, a Delaware corporation, et
       al.,                                        Hearing Date:       July 19, 2021
    20                                             Hearing Time :      11:00 a.m.
                        Defendants.                Courtroom:          8D (Telephonic)
    21

    22
                                                   [Declaration of Andrew G. Sullivan, with
    23                                             Exhibits 1-14 filed concurrently]
    24

    25

    26

    27

    28


                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 2 of 13 Page ID #:5266


     1                         TABLE OF CONTENTS
     2        INTRODUCTION .......................................................................................... 1

     3        BACKGROUND ............................................................................................ 2
     4        ARGUMENT ................................................................................................. 4
     5
              A.       Ms. Sandell is Plainly Permitted to Provide Testimony Regarding
     6                 the Project She Managed ..................................................................... 4
     7        B.       Plaintiff’s Criticism of Mr. Nolte’s Conclusions Drawn from the
     8                 50-Song Exercise Is Likewise Not a Basis for Exclusion ................... 6

     9        C.       The 50-Song Exercise is Squarely Relevant ........................................ 8
    10        D.       Plaintiff Has Suffered No Prejudice From Defendants’ Production
    11                 Of Documents And Testimony Regarding the 50-Song Exercise .... 10

    12        CONCLUSION ............................................................................................ 10
    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                                               i
                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 3 of 13 Page ID #:5267


     1                                       INTRODUCTION
     2         Plaintiff’s Motion in Limine No. 2 asks that the Court disregard all references
     3   to a project managed by Julie Sandell, the manager of the Fund’s Sound Recording
     4   Division, which illustrates the misallocation of royalties that results when Fund
     5   researchers lack access to the session reports provided by the Unions pursuant to
     6   the Data Purchase and Services Agreement. Plaintiff’s arguments in support of
     7   excluding this plainly relevant evidence are uniformly meritless.
     8         Plaintiff asserts that Ms. Sandell lacked the expertise necessary to develop
     9   the “statistical model” for this project. But he mischaracterizes her role in the
    10   project, which merely entailed selecting the 50 song titles used in the exercise (the
    11   “50-song exercise”) and then supervising a team of Fund researchers as they
    12   attempted to locate non-featured performers on those titles without the assistance
    13   of session reports provided by the Unions. Ms. Sandell’s selection of song titles
    14   did not require any expertise, and Plaintiff’s criticisms of her methodology go, at
    15   most, to the weight accorded to the results of the 50-song exercise.
    16         In addition to criticizing the 50-song exercise on methodological grounds,
    17   Plaintiff argues that the project is irrelevant because the rate at which the Fund
    18   misallocates royalties in the absence of Union data among the titles analyzed as part
    19   of the project (60%) does not bear on the ultimate question of whether the Fund’s
    20   Trustees breached their fiduciary duties. But Plaintiff has repeatedly insisted that
    21   the session report data provided by the Unions in exchange for the Service Fee has
    22   little or no value. The results of the 50-song exercise are plainly relevant to rebut
    23   this incorrect and frequently-repeated assertion from Plaintiff.
    24         Nor will Plaintiff suffer any prejudice if the Court considers the 50-song
    25   exercise. Defendants have produced all documents relating to the preparation of
    26   the 50-song exercise, and Plaintiff recently deposed Ms. Sandell on this subject on
    27   June 29, 2021. Dkt. 141, Declaration of Andrew G. Sullivan (“Sullivan Decl.”), ¶
    28   16.   Plaintiff also deposed Defendants’ expert David Nolte regarding the

                                                   1
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 4 of 13 Page ID #:5268


     1   conclusions he drew from the results of the 50-song exercise managed by the Fund
     2   on April 27, 2021. Id., ¶ 18. Plaintiff has stated no valid grounds to exclude the
     3   results of the 50-song exercise or the conclusions that David Nolte drew from this
     4   data – all of which are plainly relevant to rebut Plaintiff’s inaccurate but oft-
     5   repeated assertion that Unions session report data has little to no value.
     6                                          BACKGROUND
     7         Throughout the course of this litigation, Plaintiff has repeated the baseless
     8   assertion that the session report data provided by the Unions in exchange for the
     9   Service Fee has little or no value. See, e.g., Dkt. 26 (“Amended Complaint”), ¶ 58
    10   (alleging the Unions “have nothing of value to exchange for the Service Fee”); Dkt.
    11   111 (“MSJ Opp.”) at 1 (asserting that the Union data is “information of, at best,
    12   specious significance to the Fund’s operations.”). According to Plaintiff, the Union
    13   data is replaceable because the same information can be derived from public sources.
    14   See MSJ Opp. at 7 (asserting that the data in session reports is “available via many
    15   public sources, including AllMusic, Discogs, liner notes, and self-claiming by
    16   beneficiaries”). Plaintiff has continued to make this assertion despite repeated
    17   testimony from Fund personnel—including Julie Sandell—attesting to the fact that
    18   the session reports provided by the Unions are essential to the Fund’s accurate
    19   allocation of royalties, and that there is no repository that is a substitute for this data
    20   from the Unions.1
    21         During Ms. Sandell’s initial deposition on December 9, 2020, Plaintiff’s
    22   counsel asked whether the Fund had ever attempted to determine the usefulness of
    23   session report data by trying to “segregate whether the Fund has identified a
    24   performer due to something that the union has provided the Fund, as opposed to an
    25   online resource like Discogs or AllMusic.” Sullivan Decl., Ex. 6 (Sandell Tr. 73:11-
    26

    27
        See Sullivan Decl., Ex. 5 (Taub, October 20, 2020, Tr. 149:10-151:15, 154:2-25);
         1

       Ex. (Risto Tr. 128:13-128:17); Ex. (Resp. No. 10); Ex. 6 (Sandell Tr. 39:5-39:22);
    28 Dkt. 108, Declaration of Julie Sandell (“Sandell MSJ Decl.”), ¶5.

                                                     2
                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 5 of 13 Page ID #:5269


     1   24). Ms. Sandell responded that no such exercise had taken place, because the Fund
     2   had had no reason to do so at that point. Id.
     3         In January 2021, Ms. Sandell undertook a project in connection with this
     4   litigation which was similar to the one contemplated by Plaintiff’s counsel at Ms.
     5   Sandell’s earlier deposition. Ms. Sandell selected 50 song titles for which accurate
     6   performer information had already been located via session reports from the Unions,
     7   and she asked Fund researchers to try to locate that same performer information
     8   using public sources only (e.g., discographies, liners notes, Internet sources).
     9   Sandell MSJ Decl., ¶ 4. The result was that Fund researchers could only locate
    10   accurate performer information from public sources for 20 of the 50 song titles
    11   examined. Id., ¶ 9. In other words, the public sources that Plaintiff has touted as a
    12   replacement for session report data were inaccurate with respect to 60% of the song
    13   titles examined by the Fund. Id.
    14         Rather than engage with the results of the 50-song exercise, Plaintiff has
    15   instead moved the Court to disregard any mention, reference, or evidence related to
    16   this project undertaken by the Fund. See Dkt. 111-2 at 1. First, Plaintiff frames the
    17   project Ms. Sandell managed in technical terms, and argues that because Ms.
    18   Sandell is not “qualified as an expert in statistical analysis” she was therefore not
    19   equipped to “prepare[] the statistical model” for the 50-song exercise. See Mot. at
    20   6. Second, Plaintiff contends that—because Defendants’ expert David Nolte has
    21   extrapolated conclusions from the 50-song exercise that Plaintiff has criticized—
    22   the Court should therefore disregard not just Mr. Nolte’s conclusions drawn from
    23   the results of the 50-song exercise, but should also disregard the results of the 50-
    24   song exercise all together. See id.
    25         Third, Plaintiff argues that the results of the 50-song exercise should be
    26   disregarded as irrelevant because they do not bear on the question of whether the
    27   Fund’s Trustees committed fiduciary breach. See id. at 8. Finally, Plaintiff
    28   contends that he has been prejudiced by the timing of Defendants’ disclosure of the

                                                   3
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 6 of 13 Page ID #:5270


     1   50-song exercise – arguments Plaintiff previously raised when attempting to
     2   exclude consideration of the 50-song exercise at summary judgment, and which the
     3   Court has already remedied by ordering an additional deposition of Ms. Sandell on
     4   this subject. See id. at 8; see also Dkt. 111-2; Dkt. 119.
     5         Plaintiff’s arguments are all readily refutable and,—even if accepted as
     6   true—go to the weight the fact finder should afford the 50-song exercise, not its
     7   admissibility. Plaintiff has cited no basis to exclude any mention, reference, or
     8   evidence related to this project undertaken by the Fund at trial.
     9                                          ARGUMENT
    10         “Evidence is excluded on a motion in limine only if the evidence is clearly
    11   inadmissible for any purpose.” Langer v. Kiser, 495 F. Supp. 3d 904, 909 (S.D.
    12   Cal. 2020). It is well-settled that “[s]haky but admissible evidence is to be attacked
    13   by cross examination, contrary evidence, and attention to the burden of proof, not
    14   exclusion.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). Relevant here,
    15   “the trial court’s gatekeeping function is much less critical in a bench trial because
    16   there ‘little danger’ of prejudicing the judge”. Fed. Trade Comm’n v. DIRECTV,
    17   Inc., 2017 WL 412263, at *2 (N.D. Cal. Jan. 31, 2017) (citations omitted).
    18
               A.     Ms. Sandell is Plainly Permitted to Provide Testimony Regarding
    19                the Project She Managed.
    20         Plaintiff argues that the Court should prohibit Ms. Sandell from providing
    21   testimony regarding the 50-song exercise she managed and about which Ms.
    22   Sandell has direct personal knowledge. Mot. at 4. Plaintiff bases this request on
    23   Fed. R. Evid. 701, which provides that a layperson is prohibited from providing
    24   “testimony in the form of an opinion” if the testimony is “based on scientific,
    25   technical, or other specialized knowledge,” as such testimony can only be offered
    26   by an expert qualified under Fed. R. Evid. 702. Id. (citing Fed. R. Evid. 701).
    27         Rule 701 is entirely inapplicable because—as Defendants have made clear—
    28   Ms. Sandell is not offering any opinions on conclusions she has drawn from the 50-

                                                   4
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 7 of 13 Page ID #:5271


     1   song exercise. Defendants made this explicit when opposing Plaintiff’s motion to
     2   strike Ms. Sandell’s declaration submitted in support of summary judgment. Dkt.
     3   114 at 1-3. Ms. Sandell likewise testified at her deposition taken on June 29, 2021
     4   that she was never asked to extrapolate any broader conclusions about the
     5   significance of the 50-song exercise based on the data she collected. Sullivan Decl.,
     6   Ex. 7 (Sandell Rough Tr. 74:12-74:16).
     7          Rule 701 also has no application because Ms. Sandell’s testimony regarding
     8   the history and results of the 50-song exercise is not based on any “scientific,
     9   technical, or specialize knowledge.”         Plaintiff strains to describe the project
    10   managed by Ms. Sandell as more complicated than it actually was in order to make
    11   Ms. Sandell’s role sound akin to that of an expert – describing Ms. Sandell as “the
    12   primary architect” of an undertaking developed for a “specialized technical
    13   purpose.” Mot. at 3, 1. As Plaintiff tells it, Ms. Sandell “prepared the statistical
    14   model” for the 50-song exercise despite the fact that she is not “qualified as an
    15   expert in statistical analysis.” Id. at 6.
    16          The facts to which Ms. Sandell will testify regarding her role in managing
    17   the project are far more straightforward than Plaintiff suggests – they include her
    18   process of selecting the 50 titles at issue, her management of the team of researchers
    19   as they attempted to locate non-featured performer information, and her process of
    20   compiling the results of the project. Sandell MSJ Decl., ¶ 7, 8. She will not be
    21   offering testimony about statistical modeling or statistical inference.
    22          The results of the 50-song exercise that Ms. Sandell will explain are likewise
    23   straightforward – they show that Fund researchers could only locate accurate
    24   performer information from public sources for 20 of the 50 song titles examined.
    25   Id., ¶ 9. In other words, the public sources that Plaintiff has touted as a replacement
    26   for session report data were inaccurate with respect to 60% of the song titles
    27   examined by the Fund. Id.
    28

                                                      5
                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 8 of 13 Page ID #:5272


     1         Plaintiff—clearly unhappy with the results of the 50-song exercise—is
     2   asking the Court to prohibit Ms. Sandell from providing any fact-based, percipient
     3   testimony at all regarding these results. Plaintiff’s argument is based on a profound
     4   misapplication of the Federal Rules of Evidence and should be disregarded. Ms.
     5   Sandell is plainly permitted to testify as to her direct knowledge of the results of the
     6   project she managed.
     7
               B.     Plaintiff’s Criticism of Mr. Nolte’s Conclusions Drawn from the
     8                50-Song Exercise Is Likewise Not a Basis for Exclusion.
     9         Plaintiff’s Motion in Limine No. 2 repeats many of the same arguments made
    10   in Plaintiff’s Motion in Limine No. 1 to exclude the expert testimony of David
    11   Nolte. Cf. Mot. at 5-8; Dkt. 122 (Plaintiff’s MIL No. 1 to Exclude Testimony and
    12   Opinions of Defendants’ Expert D. Nolte) at 6-7. In both motions, Plaintiff argues
    13   that Mr. Nolte should not be permitted to draw conclusions from the results of the
    14   50-song exercise because (i) Mr. Nolte lacked personal knowledge at his deposition
    15   regarding certain details of the project’s preparation; and (ii) the 50 songs analyzed
    16   did not represent a sufficiently large or randomized sample. Id.
    17         Defendants have addressed both of these arguments in concurrent briefing
    18   opposing Plaintiff’s Motion in Limine No. 1. See Dkt. 138 (Defendants’ Opposition
    19   to Plaintiff’s Motion in Limine No. 1) at 6-7. It is well-settled that Mr. Nolte need
    20   not have personal knowledge of the preparation of the 50 title exercise to rely on its
    21   results.2 Moreover, any criticisms of the size or randomness of the sample of 50
    22   titles analyzed by the Fund would go to the weight, rather than the admissibility, of
    23   the conclusions Mr. Nolte draws from the data compiled by the Fund.3 In assessing
    24

    25  See Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1142 (9th Cir. 1997)
         2

       (admitting expert opinion based on research by others, even though the expert “did
    26 not personally do any of the work upon which his opinions are based”).

    27  See, e.g., Abu-Lughod v. Calis, 2015 WL 12731921, at *4 (C.D. Cal. July 1,
         3


    28
       2015) (finding that argument about insufficient sample size went to weight, not
       admissibility); Nucci v. Rite Aid Corp., 2020 WL 3187335, at *8 (N.D. Cal. June
                                                    6
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 9 of 13 Page ID #:5273


     1   the weight to afford these conclusions, the Court is entitled to balance Plaintiff’s
     2   criticisms of the 50-song exercise against Mr. Nolte’s explanations of the basis for
     3   his conclusions, as well as testimony from Ms. Sandell regarding her process of
     4   selecting the 50 songs reviewed by the Fund.4
     5         The authority cited by Plaintiff to suggest the Court should exclude Mr.
     6   Nolte’s conclusions based on the 50-song exercise is inapposite and unavailing. See
     7   In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 984 F. Supp. 2d 1021 (C.D.
     8   Cal. 2013) (concluding that the methodology challenged by defendants, partly on
     9   the basis of inadequate sample size, was not a basis for exclusion, but rather that
    10   defendants’ criticisms of the methodology went to the “helpfulness” of the
    11   proffered evidence); Morita v. S. California Permanente Med. Grp., 541 F.2d 217
    12   (9th Cir. 1976) (rejecting attempt by plaintiff to make prima facie case of racial
    13   discrimination based on evidence that seven of eight recently promoted employees
    14   were white, finding “the obvious fact that plaintiff’s use of only eight persons in his
    15   statistical analysis is much too small to have any significant benefit to his position”).
    16         To be clear – while Mr. Nolte’s conclusions drawn from the 50-song exercise
    17   are plainly admissible, Plaintiff is not merely arguing in MIL No. 2 that the
    18   conclusions drawn by Mr. Nolte should be excluded. Rather, Plaintiff seeks to
    19   exclude any reference to the 50-song exercise at all – by Mr. Nolte, Ms. Sandell, or
    20
         14, 2020) (finding that arguments that “survey responses were not randomly
    21
         selected, [and] the sample size was too small” went to weight, not admissibility).
    22
         4
          Ms. Sandell has already explained her selection process in detail, both via
    23   declaration and deposition testimony. Sandell MSJ Decl., ¶ 8; Sullivan Decl., Ex.
    24   7 (Sandell Rough Tr. 31:4-32:20). In the course of her June 29, 2021 deposition,
         Ms. Sandell also explained—based on her experience with the Fund’s distribution
    25   process—that the 50 song sample appears to be representative of the body of song
    26   recordings as a whole on which the Fund makes distributions with the aid of
         session reports. Id. (Sandell Rough Tr. 70:3-71:6). Ms. Sandell also confirmed
    27   that her selection of the 50 titles at issue did not involve any form of cherry-
    28   picking on her part. Id. (Sandell Rough Tr. 77:18-78:6).

                                                    7
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 10 of 13 Page ID
                                 #:5274

   1   otherwise. Plaintiff has cited no authority, and has provided no logical reason why
   2   the results of the 50-song exercise should be excluded in their entirety.
   3
             C.     The 50-Song Exercise is Squarely Relevant.
   4         Plaintiff also attempts to convince the Court that it should exclude the 50 title
   5   project because its results are entirely irrelevant and therefore inadmissible under
   6   the Federal Rules of Evidence. Mot. at 7-9. The threshold for excluding evidence
   7   on this basis is high – evidence is relevant so long as “it has any tendency to make a
   8   fact more or less probable than it would be without the evidence” and “the fact is of
   9   consequence in determining the action.” Fed. R. Evid. 401 (emphasis added). “As
  10   the words ‘any tendency’ suggest, it is typically quite a ‘low bar to the admissibility
  11   of evidence.’” Id. (citation omitted); see also United States v. Rodriguez-Soler, 773
  12   F.3d 289, 293-94 (1st Cir. 2014) (finding that relevance is a “very low bar” that is
  13   “not very hard to meet”); United States Equal Emp. Opportunity Comm’n v. Placer
  14   ARC, 147 F. Supp. 3d 1053, 1062 (E.D. Cal. 2015) (“Relevance is not a strict test.”).
  15         Plaintiff argues the 50-song exercise “is broadly unrelated to the main issues
  16   of this case” because the exercise relates to whether “the Union data is valuable” –
  17   an inquiry that Plaintiff contends “does nothing to elucidate the evaluation or
  18   negotiation process that preceded the adoption of Services Agreement.” Mot. at 8.
  19   Plaintiff argues 50-song exercise is therefore irrelevant to the ultimate question of
  20   whether the Trustees committed fiduciary breach in approving the Service Fee. Id.
  21         With this argument, Plaintiff ignores that determination of the value of the
  22   session report data to the Fund (i.e., the data that was the subject of the negotiation
  23   at issue) plainly sheds light on whether the Trustees were justified in incurring the
  24   Service Fee in exchange for the data. Plaintiff’s argument also fails to account for
  25   the fact that the results of the 50-song exercise squarely rebut Plaintiff’s frequently
  26   repeated contention that the session reports provided by the Unions have little or no
  27   value. See, e.g., Amended Complaint, ¶ 58 (alleging the Unions “have nothing of
  28

                                                 8
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 11 of 13 Page ID
                                 #:5275

   1   value to exchange for the Service Fee”); MSJ Opp. at 1 (asserting Union data is
   2   “information of, at best, specious significance to the Fund’s operations.”).
   3         Indeed, as discussed above, Plaintiff’s counsel even asked Ms. Sandell during
   4   her December 2020 deposition whether the Fund had ever attempted to determine
   5   the usefulness of session report data by trying to “segregate whether the Fund has
   6   identified a performer due to something that the union has provided the Fund, as
   7   opposed to an online resource like Discogs or AllMusic.” Sullivan Decl., Ex. 6
   8   (Sandell Tr. 73:11-24). Now that the Fund has undertaken this precise line of inquiry
   9   first suggested by Plaintiff—and the results have clearly called into question
  10   Plaintiff’s prior assertion that the Union data has little value—Plaintiff now claims
  11   that the results of such an exercise are entirely irrelevant and should be disregarded.
  12         Plaintiff also contends the 50-song exercise should be excluded as irrelevant
  13   because it should have been designed differently. Mot. at 8-9. According to
  14   Plaintiff, Fund researchers should have been looking not only at whether data from
  15   Union session reports could be retrieved from “free publicly available” sources, but
  16   also whether the data could be accessed from “other sources,” such as the AFM
  17   Pension Fund and Lexis-Nexis. Id. To be clear – the publicly-available sources
  18   examined in the 50-song exercise are precisely the sources of information that
  19   Plaintiff has previously touted as viable substitutes for Union data. See MSJ Opp.
  20   at 7 (asserting that the data in session reports is “available via many public sources,
  21   including AllMusic, Discogs, liner notes, and self-claiming by beneficiaries”).
  22         Regardless, Defendants’ witnesses have consistently testified that there is no
  23   “other source” of information that could serve as a substitute for the session reports
  24   provided by the Unions. See Section II, supra. Indeed, Ms. Sandell testified to this
  25   fact at her recent deposition, and also clearly explained why the organizations that
  26   Plaintiff pointed to in his current motion as supposed alternative sources of
  27   information (the AFM Pension Fund, Lexis-Nexis) are not viable substitutes for the
  28   data from the Unions. Sullivan Decl., Ex. 7 (Sandell Rough Tr. 74:21-77:9).

                                                 9
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 12 of 13 Page ID
                                 #:5276

   1         Moreover, even if it were a valid criticism that Fund researchers failed to
   2   check certain other sources when conducting the 50-song exercise—which is not
   3   the case—this criticism would go to the weight, not the admissibility, of the
   4   evidence. See Obrey v. Johnson, 400 F.3d 691, 695 (9th Cir. 2005) (“[O]bjections
   5   to a study’s completeness generally go to ‘the weight, not the admissibility of the
   6   statistical evidence,’ and should be addressed by rebuttal, not exclusion.”).
   7
             D.     Plaintiff Has Suffered No Prejudice From Defendants’ Production
   8                Of Documents And Testimony Regarding the 50-Song Exercise.
   9         Plaintiff continues to insist he will be prejudiced by the admission of
  10   evidence related to the 50-song exercise at trial. He continues to take this position
  11   despite the fact that: (i) Defendants produced the results of this exercise on March
  12   6, 2021, and Plaintiff has had the results of the exercise for four months; (ii) Plaintiff
  13   had the opportunity to depose David Nolte at length regarding the 50-song exercise
  14   and the conclusions he drew from it at his deposition taken April 27, 2021; (iii)
  15   Defendants have produced all documents related to the preparation of the 50-song
  16   exercise and related materials, totaling more than 400 documents; and (iv) the Court
  17   has now ordered, and Defendants have completed on June 29, 2021, a second
  18   deposition of Julie Sandell on the subject of the 50-song exercise. Sullivan Decl.,
  19   ¶¶ 16-18. Any complaint of prejudice from Plaintiff has been definitively mooted
  20   by the quantity of discovery ordered by the Court and produced by Defendants.
  21                                          CONCLUSION
  22         This Court should deny Plaintiff’s MIL No. 2 and properly admit testimony
  23   related to the 50-song exercise.
  24

  25

  26

  27

  28

                                                  10
                     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
Case 2:18-cv-07241-CAS-PLA Document 139 Filed 07/02/21 Page 13 of 13 Page ID
                                 #:5277

   1   Dated: July 2, 2021                   JENNER & BLOCK LLP
   2

   3
                                                /s/ Andrew J. Thomas
   4                                            Andrew J. Thomas
   5
                                                Alexander M. Smith
                                                Andrew G. Sullivan
   6                                            Anna K. Lyons
   7
                                                Attorneys for All Defendants
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28

                                              11
                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
